The facts in this case are in point with those in the companion case of State, ex rel. A.L. Wilson, et al., as Board of County Commissioners of Gadsden County, v. Fred P. Cone, J.M. Lee, and W.V. Knott, et al., as State Board of Administration, decided this date. The Act relied on, Chapter 17972, Acts of 1937, is the same type of Act and operates in the same manner as Chapter 17042, and Chapter 17034, Acts of 1935, relied on in the companion case of State, ex rel. J.R. Mayo, et al., as Board of County Commissioners of Calhoun County, v. J.M. Lee, et al.,
decided this date.
The basis of classification being similar, what we said in the foregoing styled cases and the case of State, ex rel. O.J. Harrell, et al., as Board of County Commissioners of Washington County, v. Fred P. Cone, J.M. Lee, and W.V. Knott, et al., as State Board of Administration, decided this date, is conclusive of all questions raised in this case.
The motion to quash the alternative writ is accordingly granted with leave to amend the alternative writ. *Page 220 
It is so ordered.
WHITFIELD and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN and BUFORD, J.J., concur specially.